Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 04/25/2022. Claims 1, 4-6, and 10 have been amended, claims 2-3 have been cancelled, claims 15-18 have been added. Claims 1 and 4-18 are currently pending.
	
Response to Arguments
Claims 2-3 have been cancelled, therefore the rejections of claims 2-3 no longer stand.
In light of Applicant’s amendment, the objections to claims 1, 3, 5, and 10 have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant argues on page 7 that “the input device, the processing modules, the evaluation device, and the output device amount to significantly more than mental processes, because the specification describes each element as being a combination of hardware and software, for example, program code executed on a microcontroller or microprocessor” as per paragraph [0028] of the specification. However, paragraph [0028] merely states “Parts of the apparatus and of the central device, individually or in combination, can be a combination of hardware and software” and gives program code executed on a microcontroller or microprocessor as an example. This is not a limiting definition and Applicant has not provided further details as to the hardware implementation of the invention. Devices and modules are not specific computer hardware components; program code executed on a microcontroller or microprocessor would be interpreted as a computer readable media or machine readable media which would be required to explicitly exclude transitory signals, which Applicant’s disclosure does not describe. Lastly, Applicant does not argue or explain why the claimed limitations integrate the abstract ideas contained therein into a practical application or amount to significantly more than the abstract ideas contained therein, but merely states that elements of the claims combine software and hardware. Given that MPEP 2106.05(d) explicitly recites receiving or transmitting data over a network as a well-understood, conventional, routine element it is not clear which limitations in the claims provide significantly more or how the invention integrates into a practical application (i.e. to improve the functioning of a computer or technology as per 2106.05(a)). The 101 rejection has been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Applicant’s arguments regarding the prior art rejections have been fully considered but are moot because of the new grounds of rejection. Applicant argues on page 8 that, with respect to claim 5, the Brand reference does not teach a discernment function configured to classify objects; a description of the comparison result; or an accumulation of indications having at least one property of the concept drift in common. Examiner notes that claim 5 does not recite a discernment function configured to classify objects as claims 1 and 6 do; therefore, the comparisons in claim 5 are not required to be related to object classification. In addition, Examiner notes that the Brand references teaches a classification model in paragraphs at least [0045], [0101], [0122], and [0138]. Brand paragraph [0150] teaches that the concept drift engine can provide a description of the comparison result between two modules to a user. Brand paragraph [0111] teaches that the plurality of modules may be used iteratively; paragraph [0138] teaches that module data may be clustered based on common properties; and paragraphs [0147] – [0150] teach a concept drift engine that compares machine learning model parameters from multiple modules over time to detect when concept drift occurs. Based on these teachings, one of ordinary skill in the at would be able to recognize that the system from Brand could identify when multiple modules are indicating concept drift (i.e. an accumulation of indications from a plurality of modules); given that these modules may be clustered based on common properties. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a central device for detecting…” in claim 5, “the assessor device is further configured to assign the distribution shift a rating” in claim 16, and “the assessor device is further configured to instruct the at least one apparatus of the at least one mobile device in which the distribution shift occurred to perform a further instance of the function” in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift”, and claims 5 and 6 recite the limitation “wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift based on the provided discovery signal”; however, it is not clear what it means to adapt to a distribution shift or how the processing modules are trained to do so. For purposes of prior art examination, Examiner is interpreting that training the modules to adapt to the distribution shift means that the modules are able to recontextualize incoming data according to the shifted context once the discovery signal has been received. 
Dependent claims 4 and 7-18 are also rejected because they fail to correct the deficiencies of independent claims 5 and 6 on which they depend.
Claim 1 also recites the limitation “the first processing module and the at least one second processing module being algorithmically and structurally different than one another” but it is not clear what it means for at least two modules to be algorithmically different from each other. Neither the claim nor the specification provide a definition for “algorithmically different” or how to determine whether two modules are algorithmically different. For purposes of prior art examination, Examiner is interpreting that the different processing modules may be differently configured. This interpretation relies up paragraph [0016] of Applicant’s specification, which states the processing modules “provide these functions in different manners” and “the at least one second processing module can likewise have been created on the basis of machine learning, but it can also have been produced and configured in another manner”.
Claim 5 recites the limitation “wherein the output device comprises an air interface”. There is insufficient antecedent basis for this limitation in the claim, as claim 5 recites both a first and second output device. For purposes of prior art examination, Examiner is interpreting that the output device that comprises an air interface is referring to the first output device which transmits candidate signals.
Dependent claims 4 and 15-18 are also rejected because they fail to correct the deficiencies of independent claims 5 and 6 on which they depend
Claim 18 recites the limitation “wherein the further instance of the function is performed at the same location and the same time as the initial instance of the function”. There is insufficient antecedent basis for this limitation in the claim. Claim 15 describes “a location of the distribution shift and a time of the distribution shift”, but claim 18 depends on claim 17 which depends on claim 5, not claim 15.  Additionally, while one of ordinary skill could determine that performing a further instance of a function at the “same time as the initial instance” of the function would refer to performing the function at the same time of day or same time in a cycle as the initial instance, neither the claim nor the specification specifically describe this process in a clear way. Paragraph [0025] of Applicant’s specification describes performing a further instance at the same location as the initial instance, and paragraph [0019] describes how context information may include time and location data, but the specification does not describe how the further instance must occur at the same time and the same location as the initial instance. For purposes of prior art examination and to make the record clear, Examiner is interpreting that the further instance of the function can occur at the same location and same time of day or same time in a cycle as the initial instance as a way to verify the distribution shift under similar conditions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 4-18 are rejected under 35 U.S.C. 101.  Claims 4-5 and 15-18 are directed to a system (see 112(f) for interpretation of claim 5, claims 4 and 16-18 depend on claim 5), 6-14 are directed to method; therefore, claims 4-5 and 6-18 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Claim 1 is directed to an apparatus.  However, given the broadest reasonable interpretation of the claim, none of claimed elements in the apparatus (i.e. input device, first and second processing modules, evaluation device, and output device) meet the standards for structural recitations set by MPEP 2106.03 to be interpreted as hardware. Paragraph [0028] of Applicant’s specification recites “Parts of the apparatus and of the central device, individually or in combination, can be a combination of hardware and software, for example as program code executed on a microcontroller or microprocessor”; however, this is not a limiting definition and does not provide a clear picture of what sort of hardware encompasses the inventive concept. Examiner also notes that program code executed on a microcontroller or microprocessor would be interpreted as a kind of computer readable media; however, neither the claims nor the specification exclude transitory signals (see MPEP 2106.03). Therefore, the claimed apparatus is interpreted as including software per se and claim 1 is rejected under 35 USC 101 as being directed to non-statutory subject matter.
Additionally, claims 1 and 4-18 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: See above for the statutory rejection of claim 1.
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
wherein the function is a discernment function configured to classify objects surrounding the mobile device (mental step directed to evaluation – a person could classify objects surrounding a mobile device in their mind));
wherein the evaluation device compares the results delivered by the first and at least one second processing modules and discovers a distribution shift based on the comparison result wherein the distribution shift is discovered in response to the comparison result indicating that results for object classifications associated with the same object are different than each other (mental step directed to evaluation, judgement – a person could compare results from multiple processing modules and determine if object classifications associate with the same object are different than each other and if a distribution shift has occurred in their mind).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
an apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device; an input device, a first processing module and at least one second processing module, wherein the processing modules perform the same function based on an objective according to the received input data, wherein the first processing module and the at least one second processing module are algorithmically and structurally different than one another, wherein the first processing module and the at least one second processing module are structurally different than one another, wherein at least the first processing module is created based on machine learning, an evaluation device, and an output device are interpreted as generic computer components (Examiner’s Note: the first processing module is described as having been created based on machine learning but the process of creating a module using machine learning is not claimed, therefore the broadest reasonable interpretation of a processing module is broader than machine learning models).
wherein the input device receives the input data; [wherein the evaluation device] provides a candidate signal in response to a distribution shift being discovered, and wherein the output device outputs the provided candidate signal, wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift (see 112(b) rejection of claim 1 for interpretation of this limitation), and wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device. The output device, air interface, and central device are interpreted as generic computer components; receiving input data, providing a candidate signal, and transmitting the candidate signal are all interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
an apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device; an input device, a first processing module and at least one second processing module, wherein the processing modules perform the same function based on an objective according to the received input data, wherein the first processing module and the at least one second processing module are algorithmically and structurally different than one another, wherein the first processing module and the at least one second processing module are structurally different than one another, wherein at least the first processing module is created based on machine learning, an evaluation device, and an output device are interpreted as generic computer components (see MPEP 2106.05(d) – Examiner’s Note: the first processing module is described as having been created based on machine learning but the process of creating a module using machine learning is not claimed, therefore the broadest reasonable interpretation of a processing module is broader than machine learning models).
wherein the input device receives the input data; [wherein the evaluation device] provides a candidate signal in response to a distribution shift being discovered, and wherein the output device outputs the provided candidate signal, wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift (see 112(b) rejection of claim 1 for interpretation of this limitation), and wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device. The output device, air interface, and central device are interpreted as generic computer components; receiving input data, providing a candidate signal, and transmitting the candidate signal are all interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).

	Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
wherein the first processing module and the at least one second processing module each perform an initial instance of the same function based on an objective according to the received input data (the broadest reasonable interpretation of a function includes a mathematical calculation or a mental step directed to evaluation), 
wherein the evaluation device compares the results delivered by the processing modules and discovers a distribution shift based on the comparison result (mental step directed to evaluation, judgement – a person could compare results from multiple processing modules and if a distribution shift based on the comparison has occurred in their mind),
wherein the assessor device evaluates the received candidate signals of the at least one mobile device and discovers a cumulated distribution shift (mental step directed to evaluation, judgement – a person could evaluate received signals and determine a distribution shift in their mind).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
at least one apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device, an input device, a first processing module and at least one second processing module, the first processing module and the at least one second processing module being algorithmically and structurally different than one another, wherein at least the first processing module is created based on machine learning (Examiner’s Note: the first processing module is described as having been created based on machine learning but the process of creating a module using machine learning is not claimed, therefore the broadest reasonable interpretation of a processing module is broader than machine learning models), an evaluation device, a reception device, an assessor device, and the first and second output devices are interpreted as generic computer components;
wherein the input device receives the input data; provides a candidate signal in response to a distribution shift being discovered, the candidate signal including at least one description of the comparison result; wherein the reception device receives output candidate signals from at least one mobile device; wherein [the assessor device] generates a discovery signal in response to there being an accumulation of candidate signals each having at least one property of the distribution shift in common; wherein the first output device outputs the generated discovery signal; and wherein the second output device outputs the generated discovery signal, wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift based on the provided discovery signal (see 112(b) rejection of claim 1 for interpretation of this limitation), and wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device are interpreted as storing and transmitting data;
the at least one description including at least one of (i) a description of which of the first and at least one second processing modules utilized that produced the distribution shift and information pertaining to algorithmic and structural properties of the processing module including parameters of the neural network and individual weightings within the neural network, (ii) a description of the comparison result, and (iii) a context situation description including a description of an environmental situation of the at least one mobile device in which the distribution shift was discovered; and the at least one property including the distribution shift having occurred more than once from a single mobile device or having occurred in a plurality of mobile devices are both interpreted as selecting a particular data source or type of data to be manipulated. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 5 recites the following additional elements:
at least one apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device, an input device, a first processing module and at least one second processing module, the first processing module and the at least one second processing module being algorithmically and structurally different than one another, wherein at least the first processing module is created based on machine learning (Examiner’s Note: the first processing module is described as having been created based on machine learning but the process of creating a module using machine learning is not claimed, therefore the broadest reasonable interpretation of a processing module is broader than machine learning models), an evaluation device, a reception device, an assessor device, and the first and second output devices are interpreted as generic computer components (see MPEP 2106.05(MPEP 2106.05(d));
wherein the input device receives the input data; provides a candidate signal in response to a distribution shift being discovered, the candidate signal including at least one description of the comparison result; wherein the reception device receives output candidate signals from at least one mobile device; wherein [the assessor device] generates a discovery signal in response to there being an accumulation of candidate signals each having at least one property of the distribution shift in common; wherein the first output device outputs the generated discovery signal; and wherein the second output device outputs the generated discovery signal, wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift based on the provided discovery signal (see 112(b) rejection of claim 1 for interpretation of this limitation), and wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device are interpreted as storing and transmitting data (see MPEP 2106.05(d)(II) and MPEP 2106.05(f));
the at least one description including at least one of (i) a description of which of the first and at least one second processing modules utilized that produced the distribution shift and information pertaining to algorithmic and structural properties of the processing module including parameters of the neural network and individual weightings within the neural network, (ii) a description of the comparison result, and (iii) a context situation description including a description of an environmental situation of the at least one mobile device in which the distribution shift was discovered; and the at least one property including the distribution shift having occurred more than once from a single mobile device or having occurred in a plurality of mobile devices are both interpreted as selecting a particular data source or type of data to be manipulated. These elements do not amount to significantly more (see MPEP 2106.05(g)).
Claim 6 is a method claim and its limitation is included in claim 1. The only difference is that claim 6 requires a method. Therefore, claim 6 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 4 and 7-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the abstract ideas from claim 5 on which it depends.
Step 2A, Prong 2: Claim 4 recites the following additional elements:
the assessor device follows discovery of the cumulated distribution shift by prompting at least one further instance of the mobile devices to detect a distribution shift. Prompting a mobile device to detect a distribution shift is interpreted as sending a request or sending data, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 4 recites the following additional elements:
the assessor device follows discovery of the cumulated distribution shift by prompting at least one further instance of the mobile devices to detect a distribution shift. Prompting a mobile device to detect a distribution shift is interpreted as sending a request or sending data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).

	Claim 7:
Step 1: Claim 7 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 7 recites the following additional elements:
the candidate signal comprises a description of the processing modules used and/or a description of the comparison result and/or a description of a context situation. This is interpreted as insignificant extra-solution activity, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
the candidate signal comprises a description of the processing modules used and/or a description of the comparison result and/or a description of a context situation. This is interpreted as insignificant extra-solution activity, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 8:
Step 1: Claim 8 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 8 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 8 recites the following additional elements:
a control device of the mobile device is used to collect additional data about a context situation in which the distribution shift has occurred in response to a distribution shift being discovered. A control device is interpreted as a generic computer component, and collecting context data is interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 8 recites the following additional elements:
a control device of the mobile device is used to collect additional data about a context situation in which the distribution shift has occurred in response to a distribution shift being discovered. A control device is interpreted as a generic computer component, and collecting context data is interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(f)).
	Claim 9 is a method claim and its limitation is included in claim 1. Claim 9 is rejected for the same reasons as claim 1.
	Claim 10:
Step 1: Claim 10 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
received candidate signals of the at least one mobile device are evaluated (mental step directed to evaluation, a person could evaluate candidate signals received from a mobile device in their mind)).
Step 2A, Prong 2: Claim 10 recites the following additional elements:
the mobile device, the central device, the reception device, and the assessor device are interpreted as generic computer components;
receiving output candidate signals, and generating and outputting a discovery signal in response to an accumulation of candidate signals each having at least one property of the distribution shift in common being discovered are interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 10 recites the following additional elements:
the mobile device, the central device, the reception device, and the assessor device are interpreted as generic computer components;
receiving output candidate signals, and generating and outputting a discovery signal in response to an accumulation of candidate signals each having at least one property of the distribution shift in common being discovered are interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(f)).
Claim 11:
Step 1: Claim 11 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:
rating a discovered cumulated distribution shift (mental step directed to evaluation, judgement – a person could rate a discovered distribution shift in their mind)).
Step 2A, Prong 2: Claim 11 recites the following additional elements:
the assessor device and the discovery signal comprises rating information derived from the rating. The assessor device is interpreted as a generic computer component; the discovery signal is interpreted as storing and transmitting data. These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 11 recites the following additional elements:
the assessor device and the discovery signal comprises rating information derived from the rating. The assessor device is interpreted as a generic computer component; the discovery signal is interpreted as storing and transmitting data. These elements do not amount to significantly more (see MPEP 2106.05(d) and MPEP 2106.05(f)).
Claim 12 is a method claim and its limitation is included in claim 4. Claim 12 is rejected for the same reasons as claim 4.
Claim 13:
Step 1: Claim 13 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 13 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 13 recites the following additional elements:
the method operations are alternatively or additionally repeated using at least one further second processing module. This is interpreted as mere instructions to apply an abstract idea using a generic computer (the method step is interpreted as the “performing a function on received input data” from claim 6), which does not integrate the abstract idea into a practical application.
Step 2B: Claim 13 recites the following additional elements:
the method operations are alternatively or additionally repeated using at least one further second processing module. This is interpreted as mere instructions to apply an abstract idea using a generic computer (the method step is interpreted as the “performing a function on received input data” from claim 6), which does not amount to significantly more (see MPEP 2106.05(f)).
Claim 14:
Step 1: Claim 14 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the abstract ideas from claim 6 on which it depends.
Step 2A, Prong 2: Claim 14 recites the following additional elements:
the input data are recorded by a memory device of the mobile device before being received and are transmitted to the input device only after the recording. This is interpreted as storing and transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 14 recites the following additional elements:
the input data are recorded by a memory device of the mobile device before being received and are transmitted to the input device only after the recording. This is interpreted as storing and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 15:
Step 1: Claim 15 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2A, Prong 1: Claim 15 recites the abstract ideas from claim 5 on which it depends.
Step 2A, Prong 2: Claim 15 recites the following additional elements:
wherein the at least one property further includes at least one of a location of the distribution shift and a time of the distribution shift. These are interpreted as mere data gathering, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 15 recites the following additional elements:
wherein the at least one property further includes at least one of a location of the distribution shift and a time of the distribution shift. These are interpreted as mere data gathering, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 16:
Step 1: Claim 16 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 16 recites the following abstract ideas:
wherein the assessor device is further configured to assign the distribution shift a rating, the rating including at least one of a strength of the distribution shift and a contextual weighting of the distribution shift (the broadest reasonable interpretation of a rating includes a mathematical function which includes a strength of the distribution shift and a contextual weighting as variables).
Step 2A, Prong 2: Claim 16 recites the following additional elements:
the assessor device. These are interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 16 recites the following additional elements:
the assessor device. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(d)(II) and MPEP 2106.05(f)).
	Claim 17:
Step 1: Claim 17 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 17 recites the abstract ideas from claim 5 on which it depends.
Step 2A, Prong 2: Claim 17 recites the following additional elements:
wherein, in response to the discovery of a distribution shift, the assessor device is further configured to instruct the at least one apparatus of the at least one mobile device in which the distribution shift occurred to perform a further instance of the function of the first and at least one second processing modules in order to determine whether a further distribution shift occurs during the further instance. The broadest reasonable interpretation of this limitation can be interpreted as mere instructions to apply an abstract idea using a generic computer (i.e. “perform an initial instance of the same function based on an objective according to the received input data” from claim 5) or as selecting a particular data source or type of data to be manipulated, neither of which integrate the abstract idea into a practical application.
Step 2B: Claim 17 recites the following additional elements:
wherein, in response to the discovery of a distribution shift, the assessor device is further configured to instruct the at least one apparatus of the at least one mobile device in which the distribution shift occurred to perform a further instance of the function of the first and at least one second processing modules in order to determine whether a further distribution shift occurs during the further instance. The broadest reasonable interpretation of this limitation can be interpreted as mere instructions to apply an abstract idea using a generic computer (i.e. “perform an initial instance of the same function based on an objective according to the received input data” from claim 5) or as selecting a particular data source or type of data to be manipulated, neither of which amount to significantly more (see MPEP 2106.05(f) and MPEP 2106.05(g)).
	Claim 18:
Step 1: Claim 18 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 18 recites the abstract ideas from claim 17 on which it depends.
Step 2A, Prong 2: Claim 18 recites the following additional elements:
wherein the further instance of the function is performed at the same location and the same time as the initial instance of the function. This can be interpreted as mere data gathering or as selecting a particular data source or type of data to be manipulated, neither of which integrate the abstract idea into a practical application.
Step 2B: Claim 18 recites the following additional elements:
wherein the further instance of the function is performed at the same location and the same time as the initial instance of the function. This can be interpreted as mere data gathering or as selecting a particular data source or type of data to be manipulated, neither of which amount to significantly more (see MPEP 2106.05(g)).
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-5 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al (US 20160071011 A1, herein Brand).
Regarding claim 5, Brand teaches a system for detecting a distribution shift in a data and/or feature distribution of input data, the system comprising:
at least one apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device (para. [0039] recites FIG. 1 is a diagram of an example system 100 for processing an event stream 102. The system 100 includes multiple local modelers 110a-n and a central modeler 120 in communication with the local modelers 110a-n, e.g., over a network (i.e. an apparatus)), the at least one apparatus including: 
an input device, wherein the input device receives the input data (fig. 1 and para. [0040] recite the system 100 includes a router, e.g., routing node 104, which is in communication with the local modelers 110a-n. The routing node 104, e.g., an ingestion system, receives an event stream 102 of events, and routes each event to one of the local modelers 110a-n, e.g., over a network (i.e. an input device that receives input data)),
a first processing module and at least one second processing module, wherein the first processing module and the at least one second processing module each perform the same function based on an objective according to the received input data (para. [0043] recites Each local modeler, e.g., local modelers 110a, receives a portion of the event stream provided from the routing node 104, e.g., routed events 106. Para. [0044] recites the local modelers 110a-n typically include the same stream processing engine 112a-n, so that each local modeler 110a-n performs the same first set of operations. Thus, the local modelers 110a-n process respective routed events 106 in parallel (i.e. the processing modules perform the same function based on the received input data)), the first processing module and at least one second processing module being algorithmically and structurally different than one another (fig. 1 and para. [0039] recite the system 100 includes multiple local modelers 110a-n (i.e. a first and at least second processing module) and a central modeler 120 in communication with the local modelers 110a-n, e.g., over a network. Each of the modelers can be implemented as a system of one or more computer systems e.g., computing nodes, as software executing on one or more computer systems, or as respective virtual machines, executing on one or more computer systems. In some implementations each modeler can be a separate computing system in communication with other modelers. Para. [0084] recites the system receives configuration parameters for the local modelers (step 408). The developer can define configuration parameters, e.g., parameters that specify how information in each event is utilized by local modelers, when local modelers push aggregated information, and so on, for the local modelers (i.e. a plurality of processing modules that can have different physical structures and different configurations – see 112(b) rejection of claim 1 for interpretation of “algorithmically different)), wherein at least the first processing module is created based on machine learning (para. [0062] recites if the local modelers 202a, have stored parameters of a machine learning model, they can process the event stream to perform scoring using the machine learning model, and also aggregate information in parallel (i.e. the processing modules are based on machine learning)),
an evaluation device, wherein the evaluation device compares the results delivered by the first and at least one second processing modules and discovers a distribution shift based on the comparison result (fig. 9 and para. [0146] recite the two systems 910 and 920 receive the event stream 904, and aggregate information associated with the event stream 904. During aggregation of information associated with each event, e.g., by respective local modelers of each system, each system applies a respective learning rate parameter to the aggregated information, and weights the information based on time stamps of events. Para. [0147] recites after aggregating information, respective central modelers of each system determine parameters of a machine learning model. Para. [0148] recites parameters from each system, e.g., parameters 912 and parameters 922, are provided to a concept drift engine 930. Para. [0149] recites the concept drift engine 930 receives parameters 912 and 922, and determines a difference between the parameters (i.e. an evaluation device compares results between processing modules and discovers a distribution shift). In determining a difference, the concept drift engine 930 can determine a sum of a difference between each particular parameter of the parameters 912 and 922, e.g., the L1-norm. In some other implementations the concept drift engine 930 can determine the L2-norm of each set of parameters), 
and provides a candidate signal in response to a distribution shift being discovered (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. providing a candidate signal once a distribution shift has been discovered)), the candidate signal including at least one description of the comparison result, the at least one description including at least one of (i) a description of which of the first and at least one second processing modules utilized that produced the distribution shift and information pertaining to algorithmic and structural properties of the processing module including parameters of the neural network and individual weightings within the neural network, (ii) a description of the comparison result, and (iii) a context situation description including a description of an environmental situation of the at least one mobile device in which the distribution shift was discovered (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage (i.e. a description of the comparison of the comparison result)); and 
a first output device, wherein the first output device outputs the provided candidate signal (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. outputting the candidate signal)); and
a central device for detecting the distribution shift in the data and/or feature distribution of input data, the central device including: a reception device, wherein the reception device receives output candidate signals from at least one mobile device including the at least one apparatus (fig. 2 and para. [0063] recite the aggregated information 206a can be provided to the central modeler 230a from a local modeler of the local modelers 202a after the local modeler has processed a threshold number of events, or after a threshold number of local modelers 202a have processed the threshold number of events. Additionally, the aggregated information 206a can be provided after a threshold amount of time has passed since the local modelers 202a last provided aggregated information 206a to the central modeler 230a. (i.e. a given central module receives output signals from a plurality of local apparatuses)), 
an assessor device, wherein the assessor device evaluates the received candidate signals of the at least one mobile device (fig. 2 and para. [0067] recites central modeler 230c can also receive parameters of a respective machine learning model from another central modeler, e.g., central modeler 230a, and use the external data 240 and/or the parameters to perform a compute intensive computation. For example, central modeler 230a can determine parameters of a machine learning model, and provide the parameters to central modeler 230c. Central modeler 230c can then obtain external data 240 and map the external data 240 to the machine learning model determined by central modeler 230a. After mapping the external data 240, the central modeler can provide the parameters of the machine learning model and the determined mappings to a different central modeler, e.g., central modeler 230n. Para. [0067] also recites central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n (i.e. candidate signals from at least one central module can be evaluated for a cumulated distribution shift)) and discovers a cumulated distribution shift and generates a discovery signal in response to there being an accumulation of candidate signals each having at least one property of the distribution shift in common (para. [0138] recites the central modeler 820 then can determine whether the clustering process determines clusters that better classifies events, e.g., each cluster includes events that differ by particular information included in each event. Para. [0149] recites the concept drift engine 930 receives parameters 912 and 922, and determines a difference between the parameters. In determining a difference, the concept drift engine 930 can determine a sum of a difference between each particular parameter of the parameters 912 and 922, e.g., the L1 -norm. Para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. generating a signal when the changes in parameters meet a threshold – Examiner’s Note: given that Brand teaches clustering input data based on different properties, one of ordinary skill would be able to determine that the concept drift engine taught by Brand could be applied to these data clusters)), the at least one property including the distribution shift having occurred more than once from a single mobile device or having occurred in a plurality of mobile devices (para. [0110] recites the system provides the parameters to a second central modeler (step 512). Upon determining parameters, the system can automatically provide the parameters to a second central modeler, e.g., provide the parameters asynchronously. In some implementations, if the system has only determined parameters one time, the system will automatically provide the parameters to the second central modeler. Para. [0111] recites if the system has provided parameters to the second central modeler a previous time, the system determines whether to provide the parameters. In some implementations the system determines that the determined parameters are different from the previously provided parameters at greater or less than a threshold percentage, e.g., 0.5%, 1 %, or 2%. Fig. 5 and para. [0112] recite in some implementations the system can perform step 510, and provide scored events to subsequent local modelers, without providing parameters to a second central modeler (i.e. the distribution shift can be recognized from a single modeler multiple times or from multiple modelers once)),
and a second output device, wherein the second output device outputs the generated discovery signal (fig. 2 and para. [0067] recite central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n (i.e. outputting the discovery signal representing the distribution shift data)), wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift based on the provided discovery signal (para. [0132] recites the system performs the operation using the context data (710). The local modeler performs the operation on the event using the context data. In performing the operation on the event, the local modeler can modify the event based on the particular operation of the functional module. Some operations may also modify the context data, in which case, when the system accesses the context data for a subsequent event, the system will retrieve the modified context data (i.e. adapting to a modified data context – see 112(b) rejection of claim 1 for interpretation of “trained to adapt”), 
wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device (para. [0097] recites FIG. 5 is a flow chart of an example process 500 for processing an event stream. The process 500 will be described as being performed by an appropriately programmed system of one or more computers, e.g., the system 100 illustrated in FIG. 1. Para. [0098] recites the system receives an event stream (step 502). The system can receive the event stream over a network, e.g., the Internet, from a user device. Figs. 1 and 4 and para. [0047] recite the central modeler 120 can communicate with the local modelers 110a-n, and can, in some implementations, execute on a different computer system than the local modelers 110a-n (i.e. the local modules communicate with a central module using wireless communication, as per the definition of an air interface in paragraph [0021] of Applicant’s specification)).
Regarding claim 4, Brand teaches the system of claim 5, wherein the assessor device follows discovery of the cumulated distribution shift by prompting at least one further instance of the mobile devices to detect a distribution shift (Brand para. [0147] recites after aggregating information, respective central modelers of each system determine parameters of a machine learning model. Para. [0148] recites parameters from each system, e.g., parameters 912 and parameters 922, are provided to a concept drift engine 930. Para. [0149] recites the concept drift engine 930 receives parameters 912 and 922, and determines a difference between the parameters. Para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. After processing, the local modelers 110a-n can provide the processed events 116a-n to local modelers that perform a second set of operations of the stream processing system (i.e. prompting at least one further mobile device to perform the operations of the system (aggregating information, providing parameters, detecting a distribution shift))).
Regarding claim 15, Brand teaches system of claim 5, wherein the at least one property further includes at least one of a location of the distribution shift and a time of the distribution shift (para. [0136] recites in the process of determining parameters of the machine learning model 822, the central modeler 820 can determine that local modelers should receive events based on particular information included in each event. Para. [0138] recites the central modeler 820 can determine that events should be routed by a location identified in an event, e.g., events each with information identifying San Francisco should be routed differently than events each with information identifying Los Angeles based on identifying clusters of events with each cluster including events with the same location. Para. [0140] recites the local modelers 810a-n store context data related to events, described above with reference to FIG. 6. Para. [0141] recites FIG. 9 illustrates an example system for processing an event stream to determine a sudden trend or change in trend in the event stream. A sudden trend or change in trend can be identified from a sudden shift in the parameters of a machine learning model. (i.e. parameters of the machine learning model are used to detect a distribution shift, the properties of the parameters can include the location of the event related to the distribution shift – Examiner’s Note: given that Brand para. [0041] teaches that timestamps are kept for the input data, one of ordinary skill in the art would be able determine how time information could be used as a property in the same way para. [0138] teaches using location information)).
Regarding claim 16, Brand teaches system of claim 5, wherein the assessor device is further configured to assign the distribution shift a rating, the rating including at least one of a strength of the distribution shift and a contextual weighting of the distribution shift (para. [0111] recites if the system has provided parameters to the second central modeler a previous time, the system determines whether to provide the parameters. In some implementations, the system determines that the determined parameters are different from the previously provided parameters at greater or less than a threshold percentage, e.g., 0.5%, 1 %, or 2%. Para. [0147] recites parameters from each system, e.g., parameters 912 and parameters 922, are provided to a concept drift engine 930.Para. [0148] recites the concept drift engine 930 receives parameters 912 and 922, and determines a difference between the parameters. In determining a difference, the concept drift engine 930 can determine a sum of a difference between each particular parameter of the parameters 912 and 922, e.g., the L1 -norm (i.e. assigning the distribution shift a rating). Para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage (i.e. the rating of distribution shift is found to be above a threshold or at a certain strength)).
Regarding claim 17, Brand teaches the system of claim 5, wherein, in response to the discovery of a distribution shift, the assessor device is further configured to instruct the at least one apparatus of the at least one mobile device in which the distribution shift occurred to perform a further instance of the function of the first and at least one second processing modules in order to determine whether a further distribution shift occurs during the further instance (para. [0051] recites the local modelers 110a-n continuously receive routed events 106 and process them. After processing, the local modelers 110a-n can provide the processed events 116a-n to local modelers that perform a second set of operations of the stream processing system (i.e. performing a further instance of the function)).
Regarding claim 18, Brand teaches the system of claim 17, wherein the further instance of the function is performed at the same location and the same time as the initial instance of the function (para. [0051] recites the local modelers 110a-n continuously receive routed events 106 and process them. After processing, the local modelers 110a-n can provide the processed events 116a-n to local modelers that perform a second set of operations of the stream processing system. Para. [0103] recites after performing operations on a respective event, the system provides the processed event to local modelers that perform a subsequent set of operations of the stream processing system (i.e. performing a further instance of the function). Para. [0138] recites the central modeler 820 can determine that events should be routed by a location identified in an event, e.g., events each with information identifying San Francisco should be routed differently than events each with information identifying Los Angeles based on identifying clusters of events with each cluster including events with the same location. (Examiner’s Note – in the same way that one of ordinary skill would have to infer from paragraphs [0019] and [0025] of Applicant’s specification that a further instance of the function is performed at the same time as the initial instance, one of ordinary skill could infer that Brand could create a cluster based on timestamps (see analysis of claim 15) and therefore could perform a further instance of the function at the same time and/or location as the initial instance)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brand et al (US 20160071011 A1, herein Brand), in view of Ni et al (US 8885929 B2, herein Ni).
Regarding claim 1, Brand teaches an apparatus for detecting a distribution shift in a data and/or feature distribution of input data for a mobile device (para. [0039] recites FIG. 1 is a diagram of an example system 100 for processing an event stream 102. The system 100 includes multiple local modelers 110a-n and a central modeler 120 in communication with the local modelers 110a-n, e.g., over a network (i.e. an apparatus)), the apparatus comprising:
an input device, wherein the input device receives the input data (fig. 1 and para. [0040] recite the system 100 includes a router, e.g., routing node 104, which is in communication with the local modelers ll0a-n. The routing node 104, e.g., an ingestion system, receives an event stream 102 of events, and routes each event to one of the local modelers ll0a-n, e.g., over a network (i.e. an input device that receives input data));
a first processing module and at least one second processing module, wherein the first processing module and the at least one second processing module each perform the same function based on an objective according to the received input data (para. [0043] recites Each local modeler, e.g., local modelers 110a, receives a portion of the event stream provided from the routing node 104, e.g., routed events 106. Para. [0044] recites the local modelers 110a-n typically include the same stream processing engine 112a-n, so that each local modeler 110a-n performs the same first set of operations. Thus, the local modelers 110a-n process respective routed events 106 in parallel (i.e. the processing modules perform the same function based on the received input data)), the first processing module and at least one second processing module being algorithmically and structurally different than one another (fig. 1 and para. [0039] recite the system 100 includes multiple local modelers 110a-n (i.e. a first and at least second processing module) and a central modeler 120 in communication with the local modelers 110a-n, e.g., over a network. Each of the modelers can be implemented as a system of one or more computer systems e.g., computing nodes, as software executing on one or more computer systems, or as respective virtual machines, executing on one or more computer systems. In some implementations each modeler can be a separate computing system in communication with other modelers. Para. [0084] recites the system receives configuration parameters for the local modelers (step 408). The developer can define configuration parameters, e.g., parameters that specify how information in each event is utilized by local modelers, when local modelers push aggregated information, and so on, for the local modelers (i.e. a plurality of processing modules that can have different physical structures and different configurations – see 112(b) rejection of claim 1 for interpretation of “algorithmically different”)), wherein at least the first processing module is created based on machine learning (para. [0062] recites if the local modelers 202a, have stored parameters of a machine learning model, they can process the event stream to perform scoring using the machine learning model, and also aggregate information in parallel (i.e. the processing modules are based on machine learning)), and
wherein the function is a discernment function configured to classify objects surrounding the mobile device (para. [0043] recites each local modeler, e.g., local modelers 110a, receives a portion of the event stream provided from the routing node 104, e.g., routed events 106. The local modelers 110a-n process routed events 106 using a stream processing engine 112a-n, e.g., a software application that defines operations of a stream processing system. Para. [0045] recites each local modeler 110a-n can assign a label to each event during processing, and include the label in the event. That is, events can be processed to best determine, using a machine learning model, a proper label, e.g., a classification, for the event (i.e. the processing modules perform classification functions on input data));
an evaluation device, wherein the evaluation device compares the results delivered by the first and at least one second processing modules and discovers a distribution shift based on the comparison result (fig. 9 and para. [0146] recite the two systems 910 and 920 receive the event stream 904, and aggregate information associated with the event stream 904. During aggregation of information associated with each event, e.g., by respective local modelers of each system, each system applies a respective learning rate parameter to the aggregated information, and weights the information based on time stamps of events. Para. [0147] recites after aggregating information, respective central modelers of each system determine parameters of a machine learning model. Para. [0148] recites parameters from each system, e.g., parameters 912 and parameters 922, are provided to a concept drift engine 930. Para. [0149] recites the concept drift engine 930 receives parameters 912 and 922, and determines a difference between the parameters (i.e. an evaluation device compares results between processing modules and discovers a distribution shift). In determining a difference, the concept drift engine 930 can determine a sum of a difference between each particular parameter of the parameters 912 and 922, e.g., the L1-norm. In some other implementations the concept drift engine 930 can determine the L2-norm of each set of parameters), and provides a candidate signal in response to a distribution shift being discovered (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. providing a candidate signal once a distribution shift has been discovered)), and
an output device, wherein the output device outputs the provided candidate signal (para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage. This information can then be provided to a user device (i.e. outputting the candidate signal)), wherein at least one of the first and the at least one second processing modules is trained to adapt to the distribution shift (para. [0132] recites the system performs the operation using the context data (710). The local modeler performs the operation on the event using the context data. In performing the operation on the event, the local modeler can modify the event based on the particular operation of the functional module. Some operations may also modify the context data, in which case, when the system accesses the context data for a subsequent event, the system will retrieve the modified context data (i.e. adapting to a modified data context - see 112(b) rejection of claim 1 for interpretation of “trained to adapt”), and
wherein the output device comprises an air interface, wherein the air interface transmits the candidate signal to a central device (para. [0097] recites FIG. 5 is a flow chart of an example process 500 for processing an event stream. The process 500 will be described as being performed by an appropriately programmed system of one or more computers, e.g., the system 100 illustrated in FIG. 1. Para. [0098] recites the system receives an event stream (step 502). The system can receive the event stream over a network, e.g., the Internet, from a user device. Figs. 1 and 4 and para. [0047] recite the central modeler 120 can communicate with the local modelers ll0a-n, and can, in some implementations, execute on a different computer system than the local modelers 110a-n (i.e. the local modules communicate with a central module using wireless communication, as per the definition of an air interface in paragraph [0021] of Applicant’s specification)).
However, Brand does not teach wherein the distribution shift is discovered in response to the comparison result indicating that results for object classifications associated with the same object are different than each other.
Ni teaches wherein the distribution shift is discovered in response to the comparison result indicating that results for object classifications associated with the same object are different than each other (fig. 2 and col. 3 lines 66-67 – col. 4 lines 1-4 recite “Next, the feature set of each object is compared with all the behavior models to determine if the object behaved abnormally. The objects behavior is regarded as abnormal when its feature set fits with any abnormal behavior or fits none of normal behavior model (step S219) (i.e. comparing object classifications and finding that a difference)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the object classification methods from Ni to augment the concept drift engine from Brand. Brand and Ni are both directed to classifying data in order to detect changes in incoming data, but Brand does not explicitly teach comparing classification data to determine when changes have occurred. Therefore, one of ordinary skill would benefit from this combination as it would allow Brand to more accurately determine when changes in incoming data are occurring and improve the overall performance of the concept drift engine.
Claim 6 is a method claim and its limitations are included in claim 1. The only difference is that claim 6 requires a method (Brand para. [0159] recites the systems described in this specification, or portions of them, can each be implemented as an apparatus, method, or electronic system that may include one or more processing devices and memory to store executable instructions to perform the operations described in this specification). Therefore, claim 6 is rejected for the same reasons as claim 1.
Regarding claim 7, the combination of Brand and Ni teaches the method of claim 6, wherein the candidate signal comprises a description of the processing modules used and/or a description of the comparison result and/or a description of a context situation (Brand fig. 6 and para. [0114] recite each of the local modelers 610a-n maintains a partition of context data, with each partition of context data maintained in operational memory by the respective local modeler. In some implementations the partition of context data 612a-n is maintained by a same operating system process executing operations of the stream processing engine 614a-n, e.g., in the same process of a JAVA virtual machine. For example, the operating system process can obtain context data for a particular event and then process the event using the context data within the same operating system process (i.e. the candidate signals include the context of the input data)).
Regarding claim 8, the combination of Brand and Ni teaches the method of claim 6, wherein a control device of the mobile device is used to collect additional data about a context situation in which the distribution shift has occurred in response to a distribution shift being discovered (Brand para. [0067] recites external data 240 can be obtained, e.g., from a database, by a central modeler 23 0c for use by the central modeler 230c (i.e. collecting additional data after discovering a distribution shift). Central modeler 230c can also receive parameters of a respective machine learning model from another central modeler, e.g., central modeler 230a, and use the external data 240 and/or the parameters to perform a compute intensive computation. For example, central modeler 230a can determine parameters of a machine learning model, and provide the parameters to central modeler 230c. Central modeler 230c can then obtain external data 240 and map the external data 240 to the machine learning model determined by central modeler 230a. After mapping the external data 240, the central modeler can provide the parameters of the machine learning model and the determined mappings to a different central modeler, e.g., central modeler 230n. Brand para. [0067] also recites central modeler 230c can determine updated parameters of the received parameters from central modeler 230a using the external data 240, and provide the updated parameters to another central modeler, e.g., back to central modeler 230a or central modeler 230n).
Claim 9 is a method claim and its limitation is included in claim 1. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a method claim and its limitation is included in claim 5. Claim 10 is rejected for the same reasons as claim 5.
Regarding claim 11, the combination of Brand and Ni teaches the method of claim 10, wherein the assessor device rates a discovered cumulated distribution shift and the discovery signal comprises rating information derived from the rating (Brand para. [0150] recites the concept drift engine 930 determines whether the difference is greater than a threshold, and if so generates information identifying a trend or change in trend in the event stream. The information identifying a trend or change in trend can include an identification of a parameter from parameters 912 and parameters 922 that are different at greater than a threshold percentage (i.e. the assessor device evaluates the distribution shift and the output includes the evaluation from the assessor device)).
Claim 12 is a method claim and its limitation is included in claim 4. Claim 12 is rejected for the same reasons as claim 4.
Regarding claim 13, the combination of Brand and Ni teaches the method of claim 6, wherein the method operations are alternatively or additionally repeated using at least one further second processing module (Brand para. [0051] recites the local modelers 110a-n continuously receive routed events 106 and process them. After processing, the local modelers 110a-n can provide the processed events 116a-n to local modelers that perform a second set of operations of the stream processing system (i.e. repeating the operations of claim 6 with at least a second processing module))
Regarding claim 14, the combination of Brand and Ni teaches the method of claim 6, wherein the input data are recorded by a memory device of the mobile device before being received and are transmitted to the input device only after the recording (Brand para. [0046] recites the local modelers 110a-n can aggregate information 114 associated with routed events 106. For instance, the local modelers can store data identifying a number of occurrences of a particular piece of information included in the routed events 106. Additionally, the local modelers can store data identifying a number of occurrences of information associated with each routed event 106, but not included in the routed event 106 itself. For example, an event can include information identifying a telephone number, and the local modelers 110a-n can obtain, e.g., from a database, a classification of a business associated with the telephone number. The local modelers ll0a-n can aggregate information 114 identifying a number of occurrences of respective business classifications. The local modelers 110a-n provide this aggregated information 114 to the central modeler 120. Para. [0114] recites the local modelers 61 0a-n each include operational memory, e.g., high-speed memory designed for fast random access by a processor, e.g., dynamic random access memory (i.e. the input data is stored before being transmitted for processing by the central device – Examiner is interpreting using the description of paragraph [0027] of Applicant’s specification, wherein local mobile devices store input data for a period of time before transmitting the data for processing)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 3422262 A1 (Jordaney et al) teaches a framework to identify concept drift in classification models.
“Classification and Novel Class Detection in Concept-Drifting Data Streams under Time Constraints” (Masud et al) teaches a data stream classification technique that accounts for concept drift over time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./           Examiner, Art Unit 2121               



/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121